Citation Nr: 1327628	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  10-05 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Waco, Texas.  This matter was remanded in March 2013 for additional development and now returns for further appellate review.

The Veteran testified at a RO hearing in September 2010 and at a Board hearing before the undersigned Veterans Law Judge sitting at the RO in July 2012.  Transcripts of the hearing are associated with the claims file.  At the Board hearing, the Veteran was represented by Vietnam Veterans of America.  However, the following month, the Veteran appointed Texas Veterans Commission as his representative as noted on the title page of this decision.  

The Virtual VA paperless claims processing system contains additional documents pertinent to the present appeal that were considered by the agency of original jurisdiction (AOJ) in a June 2013 supplemental statement of the case.  


FINDINGS OF FACT

1. At the Veteran's January 1972 enlistment physical examination, right ear hearing loss was noted.

2.  The Veteran's pre-existing right ear hearing loss increased in severity during service; however, such increase was clearly and unmistakably due to the natural progression of the disease. 


CONCLUSION OF LAW

Pre-existing right ear hearing loss was not aggravated by service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.306, 3.385 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent a letter in October 2007, which was prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate his service connection claim and of the division of responsibilities between VA and a claimant in developing a claim.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.  Accordingly, VA has satisfied its duty to notify.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment and personnel records and Social Security Administration (SSA) records as well as post-service reports of VA and private treatment.  The Veteran has not identified any additional, outstanding records necessary for resolution of the appeal that have not been requested or obtained.  

In this regard, at both RO and Board hearings, the Veteran reported treatment at Baylor Hospital.  At such time, the Veteran has indicated that this treatment was for heart issues and/or elevated blood pressure.  However, in correspondence to the Board in June 2013, the Veteran reported that he had been treated for his right hearing loss from Dr. Underwood in Greenville, Texas; Dr. Sandy at Baylor College; and the VA in Lancaster (i.e., the Dallas VA Medical Center).  He indicated that such physicians determined that he was half deaf in his right ear, cannot hear low tones, and is required to wear a hearing aid.  Records from Dr. Underwood and the Dallas VA Medical Center are of record; however, records from Baylor have not been obtained.  The Board finds that such records are not relevant to the dispositive issue at hand and, therefore, are irrelevant.  Therefore, a remand in order to obtain them is not necessary.

In this regard, as explained further herein, the dispositive issue in this case is whether the Veteran's pre-existing right ear hearing loss was aggravated by his military service.  The matter of a current disability is not at issue.  Specifically,  VA records show that the Veteran's right ear hearing acuity meets VA's criteria for a hearing loss disability.  Therefore, the records from Baylor showing a current right ear hearing loss disability would be duplicative of the evidence of record and, thus, irrelevant.  Consequently, the Board finds that it is not necessary to obtain them prior to the adjudication of the Veteran's claim.  See Loving v. Nicholson, 19 Vet. App. 96 (2005).

Moreover, the Board has carefully reviewed the Veteran's statements and concludes that no other available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded VA examinations in October 2008 and April 2013 with an addendum in May 2013.  As the examinations were conducted by competent clinicians who considered the Veteran's claims file and medical history in the report and provided an etiological opinion with rationale in the May 2013 addendum, the Board finds that the examinations and opinions when considered together are adequate to adjudicate the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In September 2010 and in July 2012, the Veteran was provided opportunities to set forth his contentions during a hearing before a Decision Review Officer (DRO) and the undersigned Veterans Law Judge, respectively.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2010 and July 2012 hearings, the DRO and the undersigned noted the issue on appeal.  Information was obtained regarding the Veteran's contentions pertaining to his service in Vietnam and noise exposure.  The DRO and the undersigned requested further information concerning pertinent symptoms during and since the Veteran's service.  In addition, the hearings focused on the elements necessary to substantiate the Veteran's claim.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearings.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any relevant evidence that might be available that had not been submitted with respect to the issue on appeal.  Furthermore, the Board remanded the case in March 2013 in order to obtain an adequate etiological opinion.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Additionally, as indicated in the Introduction, the case was remanded in March 2013 in order to obtain VA treatment records and obtain an addendum opinion.  As discussed in the preceding paragraphs, additional VA treatment records were obtained and the Veteran was afforded a VA examination in April 2013 with an addendum opinion in May 2012 so as to determine the etiology of his right ear hearing loss in accordance with the March 2013 remand directives.  Therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

A Veteran is presumed in sound condition when entering service except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111.  When a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In this circumstance, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish an increase in severity.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression. See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with its mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Impaired hearing acuity is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his right ear hearing loss, noted at entry on active duty, was aggravated beyond the normal progression of the disorder by exposure to small arms, mortar, and artillery fire in combat in the Republic of Vietnam from December 1972 to February 1974.   

Service personnel records showed that, following recruit training, the Veteran was assigned to two companies in the 2nd Battalion, 8th Marines as a component of the Atlantic Fleet Marine Force with a home station at Camp Lejeune, North Carolina.  The Veteran deployed on at least two occasions for duty at the U.S. Naval Station, Guantanamo Bay, Cuba, with a total of approximately 8 months outside the continental United States.  There is no evidence of service in the Pacific Theater or embarkation on deploying ships.  The Veteran submitted a copy of a Report of Separation from Active Duty (DD-214) with a handwritten entry of the award of the Purple Heart Medal.  A copy of the document obtained by VA showed no combat awards.  The Board concludes that the Veteran did not serve in Vietnam or in combat in any theater and any assertions to that effect are not credible.  Nevertheless, the Board concludes that the Veteran was likely exposed to small arms, mortar, and artillery fire in training exercises as it is consistent with the nature and circumstances of his duties in an operational Fleet Marine Force unit.  

A January 1972 enlistment physical examination includes an audiometric evaluation showing normal hearing acuity in the right ear at frequencies below 4000 Hz, but a threshold of 30 decibels at 4000 Hz.  As right ear hearing loss was noted upon entrance, the Veteran is not presumed to have been in sound condition with respect to this disability.  See 38 U.S.C.A. § 1111.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Service treatment records are silent for any symptoms, diagnoses, or treatment for right ear complaints or any mid-service audiometric evaluations.  An August 1974 discharge physical examination included an audiometric evaluation showing normal hearing in the right ear below 3000 Hz and thresholds of 30 decibels at 3000 Hz, 35 decibels at 4000 Hz, and 30 decibels at 6000 Hz.  Therefore, while right ear hearing loss was noted on entry to service, it increased in severity during service as evidenced by the findings on the August 1974 discharge examination demonstrating decreased hearing acuity. 
 
Post-service private, VA, and Social Security Administration records are silent for any symptoms, diagnoses, or treatment for right ear complaints or hearing acuity evaluations prior to 2008.  

The Veteran was afforded a VA audiological evaluation in October 2008.  He reported that he worked after service as a truck driver for 20 years.  Hearing acuity was measured in the right ear at 500, 1000, 2000, 3000, and 4000 Hz as 5, 10, 10, 10, and 55 decibels, respectively.  Speech recognition was 96 percent.  The audiologist referred to the enlistment and discharge audiometric test results and observed that, although pre-existing hearing loss was noted in the right ear, it did not change during the Veteran's period of active service.  He did not provide further explanation.  

In a July 2012 Board hearing, the Veteran described his exposure to loud noises from small arms and ordnance in service, his current symptoms, and his recent VA evaluations and recommendations for the use of a hearing aid.  The Veteran did not state when he first noticed decreased hearing acuity in his right ear.  

In March 2013, the Board noted that the VA audiologist in 2008 did not notice that the Veteran's discharge examination in August 1974 showed a higher decibel loss at 4000Hz as well as a 30 decibel loss at 3000 and 6000 Hz.  The Board concluded that the audiologist did not adequately consider the record and remanded the claim with instructions for an addendum opinion regarding whether the Veteran's pre-existing right ear hearing loss underwent an increase in disability in service and, if so, whether there was clear and unmistakable evidence that any increased was due to the nature progression of the condition.  The Board also instructed the AOJ to associate all VA treatment records pertaining to the Veteran's right ear hearing loss from January 2008 to the present.  

The AOJ posted VA treatment records to the electronic file in March 2013.  The AOJ requested and obtained reports through November 2011 but there are no regular primary care or other clinic notations since 2007.   Records already in the paper claims file in 2009 suggest that the Veteran was receiving regular care from a private physician, and these records are silent for any symptoms or treatment of ear disorders or loss of hearing acuity. 

The Veteran underwent a VA audiometric evaluation in April 2013.  A VA audiologist did not have access to the claims file, but did note a review of VA medical records.  The audiologist noted the Veteran's report of a primary symptom of a sensation of ear pressure on occasion, but made no mention of difficulty sensing sounds or understanding conversation and did not note the use of hearing aids.  Speech recognition in the right and left ears was 100 percent, and the audiologist concluded on this basis that hearing in the right ear was normal.  The audiologist attempted to administer the puretone threshold tests but determined that the test data after two trials was not valid.  She explained: 

[The] Veteran's volunteered pure-tone thresholds and pure-tone averages are elevated compared to speech recognition thresholds bilaterally, indicating poor test validity.  [The] Veteran was reinstructed and volunteered thresholds did not change.  Word recognition scores were excellent at presentation levels well below volunteered pure-tone hearing thresholds.  

The audiologist did not provide the requested opinion at that time.  In May 2013, the audiologist obtained and reviewed the claims file.  She summarized the enlistment and discharge audiometric test results and noted,

[S]ignificant threshold shifts are noted in the left ear only.  Pre-existing right ear hearing loss appears to have remained essentially stable during active duty military service...[The] Veteran's service treatment records show no clear or convincing evidence of right ear hearing loss due to military noise exposure as [his] pre-existing right ear hearing loss was not aggravated beyond the normal progression during active duty military service.  It is therefore, the opinion of this examiner that the Veteran's right ear hearing loss is LESS LIKELY THAN NOT related to military acoustic trauma. 

The Veteran submitted an additional statement dated in June 2013 and waived consideration by the AOJ.  The Veteran noted that he was a machine gunner during the war and did not use hearing protection.  He noted that he had been evaluated by two private physicians and a VA clinic, was found to be half deaf in his right ear and unable to hear low tones.  He noted that he was required to wear a hearing aid.  

Based on review of the foregoing evidence, the Board concludes that service connection for right ear hearing loss is not warranted.  As an initial matter, the Board finds that the Veteran has a current diagnosis of right ear hearing loss that meets VA's definition of a hearing loss disability.  Specifically, the results from the October 2008 VA examination reveal that the threshold at 4000 Hertz was equal or greater than 40 decibels at that frequency.  The Board places greater weight on this measured value and less weight on the April 2013 audiologist's determination that right ear hearing was normal based only on speech recognition results.  

Additionally, as indicated previously, the Board acknowledges that the Veteran was exposed to noise during service and that his pre-existing right ear hearing loss, which was noted at entry, increased in severity as evidenced by the findings on the August 1974 discharge examination demonstrating decreased hearing acuity.  However, the Board finds that the probative evidence of record reveals that such increase was clearly and unmistakably due to the natural progression of the disease.

In this regard, while the October 2008 VA examiner found that, although pre-existing hearing loss was noted in the right ear, it did not change during the Veteran's period of active service, he did not provide further explanation.  Furthermore, as noted in the Board's March 2013 remand, the October 2008 VA examiner did not notice that the Veteran's discharge examination in August 1974 showed a higher decibel loss at 4000Hz as well as a 30 decibel loss at 3000 and 6000 Hz.  Therefore, as the October 2008 VA examiner's opinion was based on an inaccurate factual premise, the Board affords no probative weight to his opinion.   

In contrast, the May 2013 VA examiner noted a review of the enlistment and discharge audiometric examinations.  Specifically, she observed that the enlistment audiogram suggested hearing within normal limits from 500 to 2000 Hertz sloping to a mild (30 decibel) hearing loss at 4000 Hertz, and the separation audiogram suggested hearing within normal limits from 500 to 2000 Hertz sloping to a mild hearing loss from 3000 to 6000 Hertz in the right ear.  The examiner determined that significant hearing threshold shifts were noted in the left ear only, and the Veteran's pre-existing right ear hearing loss appeared to have remained essentially stable during active duty military service.  As such, she concluded that the Veteran's service treatment records showed no clear or convincing evidence of right ear hearing loss due to military noise exposure as his pre-existing right ear hearing loss was not aggravated beyond normal progression during active duty military service.  Therefore, the examiner opined that it the Veteran's right ear hearing loss was less likely than not related to military acoustic trauma.  As the May 2013 VA examiner's opinion contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two, the Board accords it great probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

In this regard, the Board determines that the May 2013 VA examiner's conclusions that there was no significant shift in the Veteran's right ear hearing thresholds during service, that there was no clear or convincing evidence of right ear hearing loss due to military noise exposure, and that the Veteran's pre-existing right ear hearing loss was not aggravated beyond normal progression during active duty military service to clearly and unmistakably demonstrate that the increase in the severity of the Veteran's right ear hearing loss during service, as evidenced by the findings on the August 1974 discharge examination demonstrating decreased hearing acuity, to be due to the natural progression of the disease.

The Board notes that the Veteran has contended on his own behalf that his current right ear hearing loss was aggravated by military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, supra.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra.  

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's right ear hearing loss and any instance of his military service to be complex in nature.  See Woehlaert, supra (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the Board finds that the impact, if any, of the Veteran's in-service noise exposure on his pre-existing right ear hearing loss is a complex medical question as such involves the knowledge of the disease process of hearing loss.  There is no indication that the Veteran possesses such requisite knowledge and, therefore, he is not competent to render an opinion on such a complex medical question. 

Therefore, while the Veteran is competent to describe his in-service noise exposure and his current manifestations of his right ear hearing loss, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such complex medical questions.  Moreover, the Veteran has offered only conclusory statements regarding the relationship between his military service and his current right ear hearing loss.  In contrast, the May 2013 VA examiner took into consideration all of the relevant facts in providing an opinion, to include in-service audiograms as well as the current nature of his right ear hearing loss.  Therefore, the Board accords greater probative weight to the May 2013 VA examiner's opinion.

Therefore, while there was an increase in the severity of the Veteran's pre-existing right ear hearing loss during service, as evidenced by the findings on the August 1974 discharge examination demonstrating decreased hearing acuity, such increase was clearly and unmistakably due to the natural progression of the disease. As such, service connection for right ear hearing loss on the basis of aggravation is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right ear hearing loss. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


